      Case 4:21-cr-00031-CDL-MSH Document 106 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                     : CRIMINAL NUMBER 4:21-CR-31(CDL)
                                             :
       v.                                    :
                                             :
WILLIE DEMPS (01),                           :
CURTIS PORCH (02),                           :
DEREEN PORCH (03),                           :
TERRY MCBRIDE (04),                          :
ROSALEE BASSI (05),                          :
LAMARCUS PALMER (06) and                     :
SAMUEL COLE (08)                             :
_______________________________              :

                         CONSENT ORDER FOR CONTINUANCE


       The defendants in the above-styled case were indicted on August 11, 2021. A Pretrial

Conference was held on September 21, 2021. All Defendants and the government have requested

a continuance of this case until the Court’s January 2022 jury trial term based on the need for

additional time to conduct pretrial negotiations, discovery, and explore the possibility of change

of pleas.

       The Court finds a continuance appropriate. Accordingly, IT IS HEREBY ORDERED

that the trial of the above-referenced case shall be continued to the Court’s January, 2022 trial

term, and that the Speedy Trial deadline for the trial in this matter imposed by 18 U.S.C. §

3161(c)(1) shall be extended accordingly. The Court notes that Defendant Cook pled guilty on

September 21, 2021 and that several plea hearings have been scheduled for October 5, 2021.

       It is the Court=s finding that the ends of justice [18 U.S.C. Sect. 3161(h)(8)(A)] served by

the granting of this continuance outweigh the best interests of the public and the defendants in a

speedy trial for the reason that failure to grant such continuance could result in a miscarriage of
                                             Page 1 of 2
      Case 4:21-cr-00031-CDL-MSH Document 106 Filed 09/21/21 Page 2 of 2




justice [18 U.S.C. Sect. 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny

counsel for the defendants and the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence [18 U.S.C. Sect. (h)(8)(B)(iv)].

       SO ORDERED, this 21st day of September, 2021.


                                              S/Clay D. Land
                                              CLAY D. LAND
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
